In lieu of granting rehearing, the opinion of the Court, Griffin, J., 440 Mich 508, is amended as follows:
Footnote 3 at page 513 is amended to read:
Unpublished opinion per curiam of the Court of Appeals, decided December 19, 1990 (Docket No. 113403). In his appeal, defendant also claimed that the trial court erred when it denied his request for a lesser included misdemeanor instruction to be given to the jury. Because the panel found the evidence to be insufficient, it did not consider the merits of this claim and that issue is not before us in this appeal.
*1202Part v at page 527 is amended to read:
For the reasons stated, we affirm the decision of the Court of Appeals with respect to the felony-firearm charge; we reverse the decision of that Court with respect to the charge of possession of less than 50 grams of cocaine with intent to deliver; and we remand to that Court for its consideration of an issue preserved by defendant but not addressed by the Court of Appeals: whether the trial court abused its discretion in refusing to give an instruction on a lesser misdemeanor offense.